Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendments filed on 09/29/2022.
Claims 1-4, 8-12, 14-20, 22-27, 31-35, 37-39, 41-43, 45-46 and 49-50 are currently pending.
Claims 1-4, 8-12, 14-20, 22-27, 31-35, 37-39, 41-43, 45-46 and 49-50 are rejected.
Claims 1, 16, 24, 39 and 49-50 are independent claims.

Response to Amendment
Claim Rejections - 35 USC § 112
5. 	Claim 1-4, 8-12, 14-20, 22-35, 37-43 and 45-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
6. 	The term “small data transmission” in claim 1, 16, 24, 39 and 47-48 is a relative term which renders the claim indefinite. The term “small data transmission” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
As referenced in paragraph [003] of the specification, small data transmission (SDT) is defined by the third Generation Partnership Project (3GPP) to enable a limited transmission by a terminal device that remains in an inactive state. However, in paragraph [0032] of the specification, the SDT is defined as data transmission by a terminal device in active mode and in connected mode. They are contradicting from each other.
Paragraph [0003] is shown below for reference:
In order to further reduce power consumption, a solution for enabling small data25 transmission (SDT) for the terminal device in the inactive state is proposed by a work item of the third Generation Partnership Project (3GPP). By using SDT, the terminal device in the inactive state may maintain the inactive state while enabling a SDT. Further, when the terminal device is performing a SDT transmission with network device, the terminal possibly has a requirement to perform normal data transmission (also referred to as "non-SDT"),30 which meaeans that the terminal needs to transform into a connected state. The solution about such scenario is desirable to be discussed. 

Paragraph [0032] is shown below for reference:
As used herein, the term "small data transmission data" or "SDT data" refers to the data that could be transmitted by a terminal device in the active mode and in the connected mode. 

Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10. 	Claims 1-4, 8, 14-19, 22-27, 31, 37-39, 41-42, 45-46 and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Magnus Stattin et al. (US 2021/0235265 A1), hereinafter Stattin, in view of Ningjuan Chang et al. (US 2022/0039060 A1), hereinafter Chang.
For claim 1, Stattin teaches a first device (Stattin, Fig. 8 item 810) comprising: 
at least one processor (Stattin, Fig. 8 item 826); and 
at least one memory including computer program code (Stattin, Fig. 8 item 830); 
wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the first device to: 
perform a small data transmission procedure between the first device and a second device (Stattin, Fig. 3 and paragraph 16 teach PRACH transmission); and 
transmit, to the second device, an indication indicating the following: 
a presence of non-small data transmission data to be transmitted by the first device, and information associated with the non-small data transmission data (Stattin, Fig.3 and paragraph 10 teach when the UE is being paged or when new data arrives in the uplink buffer, the UE resumes the connection by sending an RRCConnectionResumeRequest to the eNB. The UE includes its Resume ID, the establishment cause, and authentication token.).
Chang further teaches a small data transmission procedure between the first device in an inactive state and a second device (Chang, Fig. 1 and paragraphs 37-41 teach small data transmission between a UE in inactive state and a base station.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Stattin with a small data transmission procedure between the first device in an inactive state and a second device taught in Chang i n order to enable transmission of small data packets with less signaling overhead and achieve power saving of a user terminal [Chang: background].
For claim 2, Stattin and Chang further teach the first device of claim 1, wherein the information associated with the non-small data transmission data indicates at least one of the following: 
 	a radio bearer corresponding to the non-small data transmission data, a priority of the non-small data transmission data, or a cause resulting in the non-small data transmission data (Stattin, Fig.3 and paragraph 10 teach when the UE is being paged or when new data arrives in the uplink buffer, the UE resumes the connection by sending an RRCConnectionResumeRequest to the eNB. The UE includes its Resume ID, the establishment cause, and authentication token.).
For claim 3, Stattin and Chang further teach the first device of claim 1, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the first device to transmit the indication by: 
determining, according to a configuration, whether the first device is allowed to transmit the indication for the non-small data transmission data (Chang, Fig. 1 step S101, S102 and paragraphs 41-42 teach the user equipment UE determines whether to perform a downlink early data transmission (EDT) preparation operation based on downlink EDT indication information when the user equipment UE initiates an RRC connection establishment procedure or an RRC connection resume procedure based on the received paging message.); and 
 	in accordance with a determination that the indication is allowed to be transmitted, transmitting the indication to the second device (Chang, Fig. 1 and paragraph 46 teach if a downlink EDT indication information transmitted by the base station exists and an enhanced coverage level of the user equipment UE is less than or equal to a value configured in the downlink EDT indication information, then the user equipment UE may perform the downlink EDT preparation operation when the user equipment UE initiates an RRC connection establishment procedure or an RRC connection resume procedure.).
For claim 4, Stattin and Chang further teach the first device of claim 3, wherein the configuration is pre-defined at the first device or received from the second device (Chang, Fig.1 and paragraph 41 teach the user equipment UE receives a paging message from a base station. The paging message is used for informing the user equipment UE staying in an RRC idle state or inactive state that a downlink service transmission is available in a mobile terminated service transmission.).
For claim 8, Stattin and Chang further teach the first device of claim 1, wherein the at least one memory and the computer program code are configured to, with the at least one processor, further cause the first device to: receive a response, from the second device, comprising a determination, based on the information associated with the non-small data transmission, indicating whether a Radio Resource Control (RRC) connection between the first device and the second device is resumed (Stattin, Fig. 3 steps 2-3 and paragraph 10 teach  2. Provided that the Resume ID exists and the authentication token is successfully validated, the eNB responds with an RRCConnectionResume. The message includes the Next Hop Chaining Count (NCC) value which is required in order to re-establish the AS security; 3. The UE resumes all SRBs and DRBs and re-establishes the AS security.).
For claim 14, Stattin and Chang further teach the first device of claim 1, wherein the indication is transmitted on a dedicated control channel, or transmitted via a radio resource control signalling, a physical layer signalling or a media access control layer signalling (Stattin, Fig.3 and paragraph 10 teach when the UE is being paged or when new data arrives in the uplink buffer, the UE resumes the connection by sending an RRCConnectionResumeRequest to the eNB. The UE includes its Resume ID, the establishment cause, and authentication token.).
For claim 15, Stattin and Chang further teach the first device of claim 1, wherein the first device is a terminal device and the second device is a network device (Stattin, Fig.3 and paragraph 10 teach when the UE is being paged or when new data arrives in the uplink buffer, the UE resumes the connection by sending an RRCConnectionResumeRequest to the eNB. The UE includes its Resume ID, the establishment cause, and authentication token.).
For claim 16, Stattin teaches a second device (Stattin, Fig. 8 item 860) comprising: 
at least one processor (Stattin, Fig. 8 item 870); and 
at least one memory including computer program code (Stattin, Fig. 8 item 880); 
wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the first device to: 
perform a small data transmission procedure between a first device and the second device (Stattin, Fig. 3 and paragraph 16 teach PRACH transmission); and 
receive, from the first device, an indication indicating the following: 4 of 15 LEGAL02/418845 16v1Appl. No.: 17/718,073 Amdt. dated September 29, 2022 Attorney Docket No.: 042933/576432 Reply to Office Action of July 8, 2022 
a presence of non-small data transmission data to be transmitted by the first device, and information associated with the non-small data transmission data (Stattin, Fig.3 and paragraph 10 teach when the UE is being paged or when new data arrives in the uplink buffer, the UE resumes the connection by sending an RRCConnectionResumeRequest to the eNB. The UE includes its Resume ID, the establishment cause, and authentication token.).
Chang further teaches a small data transmission procedure between the first device in an inactive state and a second device (Chang, Fig. 1 and paragraphs 37-41 teach small data transmission between a UE in inactive state and a base station.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Stattin with a small data transmission procedure between the first device in an inactive state and a second device taught in Chang i n order to enable transmission of small data packets with less signaling overhead and achieve power saving of a user terminal [Chang: background].
For claim 17, Stattin and Chang further teach the second device of claim 16, wherein the at least one memory and the computer program code are configured to, with the at least one processor, further cause the second device to: determine, based on the information associated with the non-small data transmission data, whether to resume a Radio Resource Control (RRC) connection between the first device and the second device; and transmit a response, to the first device, comprising a determination indicating whether the RRC connection between the first device and the second device is resumed (Stattin, Fig. 3 steps 2-3 and paragraph 10 teach  2. Provided that the Resume ID exists and the authentication token is successfully validated, the eNB responds with an RRCConnectionResume. The message includes the Next Hop Chaining Count (NCC) value which is required in order to re-establish the AS security; 3. The UE resumes all SRBs and DRBs and re-establishes the AS security.).
For claim 18, Stattin and Chang further teach the second device of claim 16, wherein the information associated with the non-small data transmission data indicates at least one of the following: 
 	a radio bearer corresponding to the non-small data transmission data, a priority of the non-small data transmission data, or a cause resulting in the non-small data transmission data (Stattin, Fig.3 and paragraph 10 teach when the UE is being paged or when new data arrives in the uplink buffer, the UE resumes the connection by sending an RRCConnectionResumeRequest to the eNB. The UE includes its Resume ID, the establishment cause, and authentication token.).
For claim 19, Stattin and Chang further teach the second device of claim 16, wherein the at least one memory and the computer program code are configured to, with the at least one processor, further cause the second device to: transmit, to the first device, a configuration to be used by the first device for determining whether the first device is allowed to transmit the indication for the non-small data transmission data (Chang, Fig. 1 step S101, S102 and paragraphs 41-42 teach the user equipment UE determines whether to perform a downlink early data transmission (EDT) preparation operation based on downlink EDT indication information when the user equipment UE initiates an RRC connection establishment procedure or an RRC connection resume procedure based on the received paging message.).
For claim 22, Stattin and Chang further teach the second device of claim 16, wherein the indication is received on a dedicated control channel, or received via a radio resource control signalling, a physical layer signalling or a media access control layer signalling (Stattin, Fig.3 and paragraph 10 teach when the UE is being paged or when new data arrives in the uplink buffer, the UE resumes the connection by sending an RRCConnectionResumeRequest to the eNB. The UE includes its Resume ID, the establishment cause, and authentication token.).
For claim 23, Stattin and Chang further teach the second device of claim 16, wherein the first device is a terminal device and the second device is a network device (Stattin, Fig.3 and paragraph 10 teach when the UE is being paged or when new data arrives in the uplink buffer, the UE resumes the connection by sending an RRCConnectionResumeRequest to the eNB. The UE includes its Resume ID, the establishment cause, and authentication token.).
For claim 24, Stattin teaches a method comprising: 
 	performing at a first device a small data transmission procedure between the first device and a second device (Stattin, Fig. 3 and paragraph 16 teach PRACH transmission); and 
transmit, to the second device, an indication indicating the following: 
a presence of non-small data transmission data to be transmitted by the first device, and information associated with the non-small data transmission data (Stattin, Fig.3 and paragraph 10 teach when the UE is being paged or when new data arrives in the uplink buffer, the UE resumes the connection by sending an RRCConnectionResumeRequest to the eNB. The UE includes its Resume ID, the establishment cause, and authentication token.).
Chang further teaches a small data transmission procedure between the first device in an inactive state and a second device (Chang, Fig. 1 and paragraphs 37-41 teach small data transmission between a UE in inactive state and a base station.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Stattin with a small data transmission procedure between the first device in an inactive state and a second device taught in Chang i n order to enable transmission of small data packets with less signaling overhead and achieve power saving of a user terminal [Chang: background].
For claim 25, Stattin and Chang further teach the method of claim 24, wherein the information associated with the data indicates at least one of the following: 
a radio bearer corresponding to the non-small data transmission data, a priority of the non-small data transmission data, orReply to Office Action of July 8, 2022 a cause resulting in the non-small data transmission data (Stattin, Fig.3 and paragraph 10 teach when the UE is being paged or when new data arrives in the uplink buffer, the UE resumes the connection by sending an RRCConnectionResumeRequest to the eNB. The UE includes its Resume ID, the establishment cause, and authentication token.).
For claim 26, Stattin and Chang further teach the method of claim 24, wherein transmitting the indication comprises: 
 	determining, according to a configuration, whether the first device is allowed to transmit the indication for the non-small data transmission data (Chang, Fig. 1 step S101, S102 and paragraphs 41-42 teach the user equipment UE determines whether to perform a downlink early data transmission (EDT) preparation operation based on downlink EDT indication information when the user equipment UE initiates an RRC connection establishment procedure or an RRC connection resume procedure based on the received paging message.); and 
 	in accordance with a determination that the indication is allowed to be transmitted, transmitting the indication to the second device (Chang, Fig. 1 and paragraph 46 teach if a downlink EDT indication information transmitted by the base station exists and an enhanced coverage level of the user equipment UE is less than or equal to a value configured in the downlink EDT indication information, then the user equipment UE may perform the downlink EDT preparation operation when the user equipment UE initiates an RRC connection establishment procedure or an RRC connection resume procedure.).
For claim 27, Stattin and Chang further teach the method of claim 26, wherein the configuration is pre-defined at the first device or received from the second device (Chang, Fig.1 and paragraph 41 teach the user equipment UE receives a paging message from a base station. The paging message is used for informing the user equipment UE staying in an RRC idle state or inactive state that a downlink service transmission is available in a mobile terminated service transmission.).
For claim 31, Stattin and Chang further teach the method of claim 24, further comprising: receiving a response, from the second device, comprising a determination, based on the information associated with the non-small data transmission, indicating whether a Radio Resource Control (RRC) connection between the first device and the second device is resumed (Stattin, Fig. 3 steps 2-3 and paragraph 10 teach 2. Provided that the Resume ID exists and the authentication token is successfully validated, the eNB responds with an RRCConnectionResume. The message includes the Next Hop Chaining Count (NCC) value which is required in order to re-establish the AS security; 3. The UE resumes all SRBs and DRBs and re-establishes the AS security.).
For claim 37, Stattin and Chang further teach the method of claim 24, wherein the indication is transmitted on a dedicated control channel, or transmitted via a radio resource control signalling, a physical layer signalling or a media access control layer signalling (Stattin, Fig.3 and paragraph 10 teach when the UE is being paged or when new data arrives in the uplink buffer, the UE resumes the connection by sending an RRCConnectionResumeRequest to the eNB. The UE includes its Resume ID, the establishment cause, and authentication token.).
For claim 38, Stattin and Chang further teach the method of claim 24, wherein the first device is a terminal device and the second device is a network device (Stattin, Fig.3 and paragraph 10 teach when the UE is being paged or when new data arrives in the uplink buffer, the UE resumes the connection by sending an RRCConnectionResumeRequest to the eNB. The UE includes its Resume ID, the establishment cause, and authentication token.).
For claim 39, Stattin teaches a method comprising: 
 	performing at a second device a small data transmission procedure between a first device and the second device (Stattin, Fig. 3 and paragraph 16 teach PRACH transmission); and 
receiving, from the first device, an indication indicating the following: 4 of 15 LEGAL02/418845 16v1Appl. No.: 17/718,073 Amdt. dated September 29, 2022 Attorney Docket No.: 042933/576432 Reply to Office Action of July 8, 2022 
a presence of non-small data transmission data to be transmitted by the first device, and information associated with the non-small data transmission data (Stattin, Fig.3 and paragraph 10 teach when the UE is being paged or when new data arrives in the uplink buffer, the UE resumes the connection by sending an RRCConnectionResumeRequest to the eNB. The UE includes its Resume ID, the establishment cause, and authentication token.).
Chang further teaches a small data transmission procedure between the first device in an inactive state and a second device (Chang, Fig. 1 and paragraphs 37-41 teach small data transmission between a UE in inactive state and a base station.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Stattin with a small data transmission procedure between the first device in an inactive state and a second device taught in Chang i n order to enable transmission of small data packets with less signaling overhead and achieve power saving of a user terminal [Chang: background].
For claim 41, Stattin and Chang further teach the method of claim 39, wherein the information associated with the data indicates at least one of the following: 
a radio bearer corresponding to the non-small data transmission data, a priority of the non-small data transmission data, or a cause resulting in the non-small data transmission data (Stattin, Fig.3 and paragraph 10 teach when the UE is being paged or when new data arrives in the uplink buffer, the UE resumes the connection by sending an RRCConnectionResumeRequest to the eNB. The UE includes its Resume ID, the establishment cause, and authentication token.).
For claim 42, Stattin and Chang further teach the method of claim 39, further comprising: transmitting, to the first device, a configuration to be used by the first device for determining whether the first device is allowed to transmit the indication for the non-small data transmission data (Chang, Fig. 1 step S101, S102 and paragraphs 41-42 teach the user equipment UE determines whether to perform a downlink early data transmission (EDT) preparation operation based on downlink EDT indication information when the user equipment UE initiates an RRC connection establishment procedure or an RRC connection resume procedure based on the received paging message.)..
For claim 45, Stattin and Chang further teach the method of claim 39, wherein the indication is received on a dedicated control channel, or received via a radio resource control signalling, a physical layer signalling or a media access control layer signalling (Stattin, Fig.3 and paragraph 10 teach when the UE is being paged or when new data arrives in the uplink buffer, the UE resumes the connection by sending an RRCConnectionResumeRequest to the eNB. The UE includes its Resume ID, the establishment cause, and authentication token.).
For claim 46, Stattin and Chang further teach the method of claim 39, wherein the first device is a terminal device and the second device is a network device (Stattin, Fig.3 and paragraph 10 teach when the UE is being paged or when new data arrives in the uplink buffer, the UE resumes the connection by sending an RRCConnectionResumeRequest to the eNB. The UE includes its Resume ID, the establishment cause, and authentication token.).
For claim 49, Stattin teaches a non-transitory computer readable medium comprising a computer program thereon (Stattin, Fig. 8 item 826); the computer program when executed by a processor of a first device, causing the first device to: 
 	perform a small data transmission procedure between the first device and a second device (Stattin, Fig. 3 and paragraph 16 teach PRACH transmission); and 
transmit, to the second device, an indication indicating the following: 
a presence of non-small data transmission data to be transmitted by the first device, and information associated with the non-small data transmission data (Stattin, Fig.3 and paragraph 10 teach when the UE is being paged or when new data arrives in the uplink buffer, the UE resumes the connection by sending an RRCConnectionResumeRequest to the eNB. The UE includes its Resume ID, the establishment cause, and authentication token.).
Chang further teaches a small data transmission procedure between the first device in an inactive state and a second device (Chang, Fig. 1 and paragraphs 37-41 teach small data transmission between a UE in inactive state and a base station.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Stattin with a small data transmission procedure between the first device in an inactive state and a second device taught in Chang i n order to enable transmission of small data packets with less signaling overhead and achieve power saving of a user terminal [Chang: background].
For claim 50, Stattin teaches a non-transitory computer readable medium comprising a computer program thereon (Stattin, Fig. 8 item 870), the computer program when executed by a processor of a second device, causing the second device to: 
perform a small data transmission procedure between a first device and the second device (Stattin, Fig. 3 and paragraph 16 teach PRACH transmission); and 
receive, from the first device, an indication indicating the following: 4 of 15 LEGAL02/418845 16v1Appl. No.: 17/718,073 Amdt. dated September 29, 2022 Attorney Docket No.: 042933/576432 Reply to Office Action of July 8, 2022 
a presence of non-small data transmission data to be transmitted by the first device, and information associated with the non-small data transmission data (Stattin, Fig.3 and paragraph 10 teach when the UE is being paged or when new data arrives in the uplink buffer, the UE resumes the connection by sending an RRCConnectionResumeRequest to the eNB. The UE includes its Resume ID, the establishment cause, and authentication token.).
Chang further teaches a small data transmission procedure between the first device in an inactive state and a second device (Chang, Fig. 1 and paragraphs 37-41 teach small data transmission between a UE in inactive state and a base station.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Stattin with a small data transmission procedure between the first device in an inactive state and a second device taught in Chang i n order to enable transmission of small data packets with less signaling overhead and achieve power saving of a user terminal [Chang: background].

11. 	Claims 9, 11, 20, 32, 34 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Magnus Stattin et al. (US 2021/0235265 A1), hereinafter Stattin, in view of Ningjuan Chang et al. (US 2022/0039060 A1), hereinafter Chang, and Sudeep K. Palat et al. (US 2022/0039192 A1), hereinafter Palat.
For claim 9, Stattin and Chang teach all the limitations of parent claim 1. Stattin and Chang do not explicitly teach start a first timer upon receipt of a response indicating that the radio resource control connection is not resumed; and in response to an expiration of the first timer, re-transmit the indication to the second device.
However, Palat explicitly teaches start a first timer upon receipt of a response indicating that the radio resource control connection is not resumed (Palat, Figs. 6-7 and paragraph 141 teach a timer, for example, T319′ can be used to check for failures. The timer is started with the start of SDT transfer, such as sending a Resume Request for SDT. The timer is stopped on receiving some confirmation or completion of the transfer; this could be, for example, an RRC Resume or RRC release. Cell reselection during SDT can be identified as cell reselection while T319′ is running. After cell reselection, T319′ is stopped.); and in response to an expiration of the first timer, re-transmit the indication to the second device (Palat, Figs. 6,7 and paragraph 141 teach a timer, for example, T319′ can be used to check for failures. The timer is started with the start of SDT transfer, such as sending a Resume Request for SDT. The timer is stopped on receiving some confirmation or completion of the transfer; this could be, for example, an RRC Resume or RRC release. Cell reselection during SDT can be identified as cell reselection while T319′ is running. After cell reselection, T319′ is stopped. A new SDT session can be restarted after completion of cell reselection and UE starts a new SDT session with RACH and T319′ is re-started again.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Stattin and Chang with start a first timer upon receipt of a response indicating that the radio resource control connection is not resumed; and in response to an expiration of the first timer, re-transmit the indication to the second device taught in Palat in order to enrich people's lives with seamless wireless connectivity solutions delivering fast, rich content and services. [Palat: background].
For claim 11, Stattin and Chang teach all the limitations of parent claim 8. Stattin and Chang do not explicitly teach in accordance with a determination that the response indicates that the radio resource control connection is not resumed, re-transmit the indication to the second device in response to a completion of the small data transmission procedure.
However, Palat explicitly teaches in accordance with a determination that the response indicates that the radio resource control connection is not resumed, re-transmit the indication to the second device in response to a completion of the small data transmission procedure (Palat, Figs. 6,7 and paragraph 141 teach a timer, for example, T319′ can be used to check for failures. The timer is started with the start of SDT transfer, such as sending a Resume Request for SDT. The timer is stopped on receiving some confirmation or completion of the transfer; this could be, for example, an RRC Resume or RRC release. Cell reselection during SDT can be identified as cell reselection while T319′ is running. After cell reselection, T319′ is stopped. A new SDT session can be restarted after completion of cell reselection and UE starts a new SDT session with RACH and T319′ is re-started again.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Stattin and Chang with in accordance with a determination that the response indicates that the radio resource control connection is not resumed, re-transmit the indication to the second device in response to a completion of the small data transmission procedure taught in Palat in order to enrich people's lives with seamless wireless connectivity solutions delivering fast, rich content and services. [Palat: background].
For claim 20, Stattin and Chang teach all the limitations of parent claim 16. Stattin and Chang do not explicitly teach in accordance with a determination not to resume the radio resource control connection, transmitting the response further indicating duration of a first timer to be used by the first device for re-transmitting the indication.
However, Palat explicitly teaches in accordance with a determination not to resume the radio resource control connection, transmitting the response further indicating duration of a first timer to be used by the first device for re-transmitting the indication (Palat, Figs. 6,7 and paragraph 141 teach a timer, for example, T319′ can be used to check for failures. The timer is started with the start of SDT transfer, such as sending a Resume Request for SDT. The timer is stopped on receiving some confirmation or completion of the transfer; this could be, for example, an RRC Resume or RRC release. Cell reselection during SDT can be identified as cell reselection while T319′ is running. After cell reselection, T319′ is stopped. A new SDT session can be restarted after completion of cell reselection and UE starts a new SDT session with RACH and T319′ is re-started again.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Stattin and Chang with in accordance with a determination not to resume the radio resource control connection, transmitting the response further indicating duration of a first timer to be used by the first device for re-transmitting the indication taught in Palat in order to enrich people's lives with seamless wireless connectivity solutions delivering fast, rich content and services. [Palat: background].
For claim 32, Stattin and Chang teach all the limitations of parent claim 24. Stattin and Chang do not explicitly teach start a first timer upon receipt of a response indicating that the radio resource control connection is not resumed; and in response to an expiration of the first timer, re-transmit the indication to the second device.
However, Palat explicitly teaches start a first timer upon receipt of a response indicating that the radio resource control connection is not resumed (Palat, Figs. 6-7 and paragraph 141 teach a timer, for example, T319′ can be used to check for failures. The timer is started with the start of SDT transfer, such as sending a Resume Request for SDT. The timer is stopped on receiving some confirmation or completion of the transfer; this could be, for example, an RRC Resume or RRC release. Cell reselection during SDT can be identified as cell reselection while T319′ is running. After cell reselection, T319′ is stopped.); and in response to an expiration of the first timer, re-transmit the indication to the second device (Palat, Figs. 6,7 and paragraph 141 teach a timer, for example, T319′ can be used to check for failures. The timer is started with the start of SDT transfer, such as sending a Resume Request for SDT. The timer is stopped on receiving some confirmation or completion of the transfer; this could be, for example, an RRC Resume or RRC release. Cell reselection during SDT can be identified as cell reselection while T319′ is running. After cell reselection, T319′ is stopped. A new SDT session can be restarted after completion of cell reselection and UE starts a new SDT session with RACH and T319′ is re-started again.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Stattin and Chang with start a first timer upon receipt of a response indicating that the radio resource control connection is not resumed; and in response to an expiration of the first timer, re-transmit the indication to the second device taught in Palat in order to enrich people's lives with seamless wireless connectivity solutions delivering fast, rich content and services. [Palat: background].
For claim 34, Stattin and Chang teach all the limitations of parent claim 24. Stattin and Chang do not explicitly teach in accordance with a determination that the response indicates that the radio resource control connection is not resumed, re-transmit the indication to the second device in response to a completion of the small data transmission procedure.
However, Palat explicitly teaches in accordance with a determination that the response indicates that the radio resource control connection is not resumed, re-transmit the indication to the second device in response to a completion of the small data transmission procedure (Palat, Figs. 6,7 and paragraph 141 teach a timer, for example, T319′ can be used to check for failures. The timer is started with the start of SDT transfer, such as sending a Resume Request for SDT. The timer is stopped on receiving some confirmation or completion of the transfer; this could be, for example, an RRC Resume or RRC release. Cell reselection during SDT can be identified as cell reselection while T319′ is running. After cell reselection, T319′ is stopped. A new SDT session can be restarted after completion of cell reselection and UE starts a new SDT session with RACH and T319′ is re-started again.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Stattin and Chang with in accordance with a determination that the response indicates that the radio resource control connection is not resumed, re-transmit the indication to the second device in response to a completion of the small data transmission procedure taught in Palat in order to enrich people's lives with seamless wireless connectivity solutions delivering fast, rich content and services. [Palat: background].
For claim 43, Stattin and Chang teach all the limitations of parent claim 39. Stattin and Chang do not explicitly teach in accordance with a determination not to resume the radio resource control connection, transmitting the response further indicating duration of a first timer to be used by the first device for re-transmitting the indication.
However, Palat explicitly teaches in accordance with a determination not to resume the radio resource control connection, transmitting the response further indicating duration of a first timer to be used by the first device for re-transmitting the indication (Palat, Figs. 6,7 and paragraph 141 teach a timer, for example, T319′ can be used to check for failures. The timer is started with the start of SDT transfer, such as sending a Resume Request for SDT. The timer is stopped on receiving some confirmation or completion of the transfer; this could be, for example, an RRC Resume or RRC release. Cell reselection during SDT can be identified as cell reselection while T319′ is running. After cell reselection, T319′ is stopped. A new SDT session can be restarted after completion of cell reselection and UE starts a new SDT session with RACH and T319′ is re-started again.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Stattin and Chang with in accordance with a determination not to resume the radio resource control connection, transmitting the response further indicating duration of a first timer to be used by the first device for re-transmitting the indication taught in Palat in order to enrich people's lives with seamless wireless connectivity solutions delivering fast, rich content and services. [Palat: background].

12. 	Claims 10 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Magnus Stattin et al. (US 2021/0235265 A1), hereinafter Stattin, in view of Ningjuan Chang et al. (US 2022/0039060 A1), hereinafter Chang, and Sudeep K. Palat et al. (US 2022/0039192 A1), hereinafter Palat and Masato Fujishiro et al. (US 2020/0187245 A1), hereinafter, Fujishiro.
For claim 10, Stattin, Chang and Palat teach all the limitations of parent claim 9. Stattin, Chang and Palat do not explicitly teach wherein duration of the timer is determined from the response.
However, Fujishiro explicitly teaches wherein duration of the timer is determined from the response (Fujishiro, Fig.19 and paragraph 301 teach in step S714, the UE 100 that has received the Msg4 may activate a timer that defines a reception waiting time of downlink data. A timer value (threshold) of the timer may be set from the eNB 200 to the UE 100 by the SIB, the Msg4, or the Msg2.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Stattin, Chang and Palat with wherein duration of the timer is determined from the response taught in Fujishiro in order to realize cost reduction, coverage expansion, and low power consumption. [Fujishiro: background].
For claim 33, Stattin, Chang and Palat teach all the limitations of parent claim 32. Stattin, Chang and Palat do not explicitly teach wherein duration of the timer is determined from the response.
However, Fujishiro explicitly teaches wherein duration of the timer is determined from the response (Fujishiro, Fig.19 and paragraph 301 teach in step S714, the UE 100 that has received the Msg4 may activate a timer that defines a reception waiting time of downlink data. A timer value (threshold) of the timer may be set from the eNB 200 to the UE 100 by the SIB, the Msg4, or the Msg2.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Stattin, Chang and Palat with wherein duration of the timer is determined from the response taught in Fujishiro in order to realize cost reduction, coverage expansion, and low power consumption. [Fujishiro: background].

13. 	Claims 12 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Magnus Stattin et al. (US 2021/0235265 A1), hereinafter Stattin, in view of Ningjuan Chang et al. (US 2022/0039060 A1), hereinafter Chang, and Masato Fujishiro et al. (US 2020/0187245 A1), hereinafter, Fujishiro.
For claim 12, Stattin and Chang teach all the limitations of parent claim 1. Stattin and Chang do not explicitly teach start a second timer for the indication upon transmission of the indication; and in response to an expiration of the second timer, indicate the expiration of the second timer to a non-access stratum of the first device.
	However, Fujishiro explicitly teaches start a second timer for the indication upon transmission of the indication (Fujishiro, Fig.17 step S703 and paragraph 267 teach  In step S703, the UE 100 activates (initiates) the second timer in which the determined timer value is set when the Msg3 is transmitted.); and in response to an expiration of the second timer, indicate the expiration of the second timer to a non-access stratum of the first device (Fujishiro, Fig. 4 and paragraph 139 teach An entity that makes such a determination may be an access layer (AS) of the UE 100 or a higher layer of the UE 100. As described above, the access layer (AS) is a layer including a PHY layer, a MAC layer, an RLC layer, a PDCP layer, and an RRC layer. The access layer (AS) is a layer for performing radio communication with the eNB 200. The higher layer is a layer including a NAS layer, an application layer, and the like and is positioned higher than the access layer. The data (that is, uplink data) to be transmitted to the eNB 200 is generated in the higher layer.)It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Stattin and Chang with start a second timer for the indication upon transmission of the indication; and in response to an expiration of the second timer, indicate the expiration of the second timer to a non-access stratum of the first device taught in Fujishiro in order to realize cost reduction, coverage expansion, and low power consumption. [Fujishiro: background].
For claim 35, Stattin and Chang teach all the limitations of parent claim 24. Stattin and Chang do not explicitly teach start a second timer for the indication upon transmission of the indication; and in response to an expiration of the second timer, indicate the expiration of the second timer to a non-access stratum of the first device.
	However, Fujishiro explicitly teaches start a second timer for the indication upon transmission of the indication (Fujishiro, Fig.17 step S703 and paragraph 267 teach  In step S703, the UE 100 activates (initiates) the second timer in which the determined timer value is set when the Msg3 is transmitted.); and in response to an expiration of the second timer, indicate the expiration of the second timer to a non-access stratum of the first device (Fujishiro, Fig. 4 and paragraph 139 teach An entity that makes such a determination may be an access layer (AS) of the UE 100 or a higher layer of the UE 100. As described above, the access layer (AS) is a layer including a PHY layer, a MAC layer, an RLC layer, a PDCP layer, and an RRC layer. The access layer (AS) is a layer for performing radio communication with the eNB 200. The higher layer is a layer including a NAS layer, an application layer, and the like and is positioned higher than the access layer. The data (that is, uplink data) to be transmitted to the eNB 200 is generated in the higher layer.)It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Stattin and Chang with start a second timer for the indication upon transmission of the indication; and in response to an expiration of the second timer, indicate the expiration of the second timer to a non-access stratum of the first device taught in Fujishiro in order to realize cost reduction, coverage expansion, and low power consumption. [Fujishiro: background].


Response to Arguments
14. 	Applicant's arguments filed 09/29/2022 (Remarks, pages 11-12) have been fully considered but they are not persuasive.
 	The term “small data transmission” in claim 1, 16, 24, 39 and 47-48 is a relative term which renders the claim indefinite. The term “small data transmission” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
 As referenced in paragraph [003] of the specification, small data transmission (SDT) is defined by the third Generation Partnership Project (3GPP) to enable a limited transmission by a terminal device that remains in an inactive state. However, in paragraph [0032] of the specification, the SDT is defined as data transmission by a terminal device in active mode and in connected mode. They are contradicting from each other.
Paragraph [0003] is shown below for reference:
In order to further reduce power consumption, a solution for enabling small data25 transmission (SDT) for the terminal device in the inactive state is proposed by a work item of the third Generation Partnership Project (3GPP). By using SDT, the terminal device in the inactive state may maintain the inactive state while enabling a SDT. Further, when the terminal device is performing a SDT transmission with network device, the terminal possibly has a requirement to perform normal data transmission (also referred to as "non-SDT"),30 which meaeans that the terminal needs to transform into a connected state. The solution about such scenario is desirable to be discussed. 

Paragraph [0032] is shown below for reference:
As used herein, the term "small data transmission data" or "SDT data" refers to the data that could be transmitted by a terminal device in the active mode and in the connected mode. 

15. 	Applicant's arguments filed 09/29/2022 (Remarks, page 13) have been fully considered but they are moot because of the new ground of rejection.

Conclusion
16. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
17. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILL W LIN/Primary Examiner, Art Unit 2412